Order unanimously reversed and motion granted to the extent of appointing an official referee, to take proof with respect to the relation of Dilliard to the defendant with a view to determining whether he may be deemed its “ managing agent.” Otherwise, in our opinion the subject-matter specified in the notice was proper. In the meantime the final decision upon the motion will *702be held in abeyance until the coming in of the referee’s report, to be decided by the justice then and there presiding at Special Term, Part I. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.